        Case 2:20-cv-00173-JDP Document 22 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE DeJESUS RODRIGUEZ,                          No. 2:20-cv-0173-EFB P
12                       Plaintiff,
13             v.                                      ORDER
14    MICHELLE CLEMMONS,
15                       Defendant.
16

17          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On August 14, 2020, defendant Clemmons filed a motion to dismiss. See Fed. R.

19   Civ. P. 12(b). Plaintiff has not filed an opposition or a statement of non-opposition to defendant’s

20   motion.

21          In cases in which one party is incarcerated and proceeding without counsel, motions

22   ordinarily are submitted on the record without oral argument. Local Rule 230(l). “Opposition, if

23   any, to the granting of the motion shall be served and filed by the responding party not more than

24   twenty-one (21), days after the date of service of the motion.” Id. A responding party’s failure

25   “to file an opposition or to file a statement of no opposition may be deemed a waiver of any

26   opposition to the granting of the motion and may result in the imposition of sanctions.” Id.

27          Furthermore, a party’s failure to comply with any order or with the Local Rules “may be

28   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or
                                                       1
        Case 2:20-cv-00173-JDP Document 22 Filed 09/14/20 Page 2 of 2

 1   within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may recommend
 2   that an action be dismissed with or without prejudice, as appropriate, if a party disobeys an order
 3   or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did
 4   not abuse discretion in dismissing pro se plaintiff’s complaint for failing to obey an order to re-
 5   file an amended complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856
 6   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local
 7   rule regarding notice of change of address affirmed).
 8          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
 9   plaintiff shall file either an opposition to the motion to dismiss or a statement of no opposition.
10   Failure to comply with this order may result in a recommendation that this action be dismissed
11   without prejudice.
12   DATED: September 14, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
